DETAILED ACTION
The amendment and RCE filed on 11/10/2022 has been entered and fully considered. Claims 1-20 are pending. Claims 11-19 have been withdrawn from consideration. Claims 1-10 and 20 are considered on merits, of which claims 1 and 20 are amended.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soroka et al. (Analytical Chemistry, 1987) (Soroka) in view of van Slageren et al. (Talanto, 1973, IDS) (Slageren).
Regarding claim 1, Soroka teaches a method for measuring zinc in a solution (abstract), comprising: 
preparing an indicator solution (page 630, par 8); 
introducing the indicator solution to a solution, wherein the solution contains an amount of zinc and the introducing causes a change in fluorescence of the solution in response to the indicator solution reacting with the zinc (Fig. 1, page 630, par 8), wherein the solution comprises an interferant (e.g. Cd) (Fig. 8); and 
measuring the amount of zinc in the solution by measuring a change in intensity of the fluorescence (Fig. 7, page 630, par 2, page 635, par 1), wherein the measuring comprises a fluorescence spectrophotometer with a photomultiplier tube (Table 1).
Fig. 7 of Soroka clearly shows that the solution comprises an interferant (e.g. Cd) (Fig. 7), and Soroka is able to measure the amount of zinc in the solution by measuring a change in intensity of the fluorescence (Fig. 7, page 630, par 2, page 634, par 4).
Soroka teaches that wherein the fluorescence intensity is proportional to a concentration of the zinc in the solution (the operational range is in the linear domain of fluorescence intensity-concentration relationship) (page 630, par 2).
Soroka does not specifically teach that wherein the measuring comprises an emission scan mode. However, Slageren teaches measuring the amount of zinc in the solution by measuring a change in intensity of the fluorescence, wherein the measuring comprises an emission scan mode of a fluorescence spectrophotometer with a photomultiplier tube (Fig. 5). Fig. 5 of Slageren show that the fluorescence has a maximum emission wavelength. At time before the filing it would have been obvious to one of ordinary skill in the art to measure the fluorescence by an emission scan mode, in order to find the optimum fluorescence wavelength (Fig.5).
Eq. 7 of Slageren also shows that the measured fluorescence intensity is proportional to a concentration of the Zn in the solution.
Regarding claim 2, Soroka teaches that wherein the indicator solution comprises a 8-hydroxy- 5-quinoline sulfonic acid (HQS) (page 630, par 8).
Regarding claim 3, Soroka teaches that wherein the indicator solution comprises a surfactant additive (HTAC) (page 633, par 3).
Regarding claim 4, Soroka does not specifically teach that wherein the solution comprises a water sample. However, one of ordinary skill in the art would have appreciated that Soraka’s method can be readily used for analyzing Zn in a water sample, because the sample solution analyzed in Soraka’s method comprises water and trace amount of Zn ions.
Regarding claim 5, Soroka teaches that the method further comprising adding a mitigation agent (acid or base for adjusting the pH) to the solution, selected for the interferant (e.g. Mg), wherein the mitigation agent prevents an interferant from binding to the sulfonic acid indicator (at pH 6, Zn binds the most) (Fig. 1, page 630, par 1).
Regarding claim 6, Soroka teaches that wherein the amount of zinc comprises an amount less than 0.008 mg/L (25 pmol) (Fig. 8).
Regarding claim 7, Soroka teaches that the method further comprising titrating a pH of the solution to a pH consisting from the group of: equal to pH 6, greater than pH 6, and less than pH of 6 (Fig. 1).
Regarding claim 8, Soroka teaches that wherein the zinc binds to the sulfonic acid causing the change in intensity of the fluorescence (Fig. 1).
Regarding claim 9, Soroka teaches that wherein the fluorescence intensity is proportional to a concentration of the zinc in the solution (the operational range is in the linear domain of fluorescence intensity-concentration relationship) (page 630, par 2).
Eq. 7 of Slageren also shows that the measured fluorescence intensity is proportional to a concentration of the Zn in the solution.
Regarding claim 10, Soroka teaches that wherein the measuring comprises measuring, without a cyanide compound, the zinc in the solution (no cyanide compound is mentioned) (Fig. 1, page 630, par 8).
Regarding claim 20, Soroka teaches a method for measuring zinc in a solution (abstract), comprising:
preparing an indicator solution, wherein the indicator solution comprises a 8-hydroxy-5-quinoline sulfonic acid (page 630, par 8);
introducing the indicator solution and a surfactant to a solution, wherein the solution contains an amount of zinc, wherein the introducing causes a change in fluorescence of the solution in response to the indicator solution reacting with the zinc (Fig. 1, page 630, par 8), wherein the solution comprises an interferant (e.g. Cd) (Fig. 7); and
measuring the amount of zinc in the solution by measuring a change in intensity of the fluorescence, wherein the fluorescence intensity is proportional to a concentration of the zinc in the solution (Fig. 7, page 630, par 2, page 634, par 4), wherein the measuring comprises a fluorescence spectrophotometer with a photomultiplier tube (Table 1).
Soroka does not specifically teach that wherein the measuring comprises an emission scan mode. However, Slageren teaches measuring the amount of zinc in the solution by measuring a change in intensity of the fluorescence, wherein the measuring comprises an emission scan mode of a fluorescence spectrophotometer with a photomultiplier tube (Fig. 5). Fig. 5 of Slageren show that the fluorescence has a maximum emission wavelength. At time before the filing it would have been obvious to one of ordinary skill in the art to measure the fluorescence by an emission scan mode, in order to find the optimum fluorescence wavelength (Fig.5).
Soroka does not specifically teach that wherein the solution comprises a water sample. However, one of ordinary skill in the art would have appreciated that Soraka’s method can be readily used for analyzing Zn in a water sample, because the sample solution analyzed in Soraka’s method comprises water and trace amount of Zn ions.

Response to Arguments
Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Soroka discloses "Seventy-eight metal species are examined for fluorescence properties of their chelates with 8- hydroxyqulnollne-5-sulfonic acid (HQS)... Fluorescence is enhanced for many metals in surfactant..." Soroka at Abstract. More specifically, Soroka states "[a]mong group IIB metals, Hg forms nonfluorescent chelates in either of its oxidation states. In contrast, both Cd and Zn form strongly fluorescent chelates. The Cd chelate is a factor of 5 to 10 more fluorescent than virtually all other fluorescent HQS chelates. The pH dependence of the fluorescence of group II metal-HQS chelates is shown in Figure 1." Soroka at p. 630 para. 8. Soroka also states "[t]he emission was measured at the optimum wavelengths after adjusting the pH to the specified optimum value." Soroka at p. 630 para. 2. Soroka discloses "[s]ignificant increases in fluorescence intensities were observed in the presence of HTAC for all the metals so studied, Mg, Ca, Sr, Ba, Al, Cd, and Zn." Soroka at p. 633 para. 3. Soroka states "[w]ater used in this work is distilled and then deionized; it meets all the specifications of ASTM type I reference reagent water, but no explicit efforts were made to determine the nature and concentrations of residual metal ions in the water." Soroka at p. 630, end first partial paragraph. In other words, Soroka discloses a-9-fluorescent method of detection of metal using a pure water source. The instant application discloses the problem with detection in the presence of interferences (See Para. [0018]), and the source of the sample may not be "ASTM type I reference reagent water" as disclosed by Soroka (See Para. 0016). Applicant respectfully submits that such a system in Soroka is readily distinguishable from the instant disclosed method, specifically, "...introducing the indicator solution to a solution, wherein the solution contains an amount of zinc and the introducing causes a change in fluorescence of the solution in response to the indicator solution reacting with the zinc..." Claim 1 (as previously presented). Accordingly, Applicant respectfully submits that claims as previously presented are not anticipated by Soroka.” (remark, page 9-10).
This argument is not persuasive. Fig. 7 of Soroka clearly shows that the solution comprises an interferant (e.g. Cd) (Fig. 7), and Soroka is able to measure the amount of zinc in the solution by measuring a change in intensity of the fluorescence (Fig. 7, page 630, par 2, page 634, par 4). Soroka teaches that wherein the fluorescence intensity is proportional to a concentration of the zinc in the solution (the operational range is in the linear domain of fluorescence intensity-concentration relationship) (page 630, par 2).

Applicant argues that “Nonetheless, solely to facilitate compact prosecution, Applicant has amended the claims herein. …Soroka fails to teach the claimed limitations, either as previously presented or as currently amended, for at least the reasons discussed above.” (remark, page 10).
This argument is not persuasive. Soroka does not specifically teach that wherein the measuring comprises an emission scan mode. However, Slageren teaches measuring the amount of zinc in the solution by measuring a change in intensity of the fluorescence, wherein the measuring comprises an emission scan mode of a fluorescence spectrophotometer with a photomultiplier tube (Fig. 5). Fig. 5 of Slageren show that the fluorescence has a maximum emission wavelength. At time before the filing it would have been obvious to one of ordinary skill in the art to measure the fluorescence by an emission scan mode, in order to find the optimum fluorescence wavelength (Fig.5).
Eq. 7 of Slageren also shows that the measured fluorescence intensity is proportional to a concentration of the Zn in the solution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797